This case was affirmed at the Austin term, and now comes before us on motion for rehearing.
Appellant insists that the court paid no attention to his motion for continuance. The original opinion, however, disposes of said question in these terms: "The court properly overruled appellant's motion for continuance. No diligence was shown." In support of appellant's contention, he refers us to Byrd v. State, 39 Texas Criminal Reports, 609, and urges that this case does not come within the rule laid down in that case. No reference was made in the original opinion to the Byrd Case, nor was it relied on. We understand appellant here to rely on the original process issued for the witness Jose Maria Garmis to support his diligence. This process was issued on the 30th of March, 1898, and was returned on the 16th of May following, which was the first day of court. The witness not responding, appellant then, for the first time, had process issued for said witness to testify on his behalf. The case was tried on May 28th, the witness not having been subpoenaed. Now, the question presented is, was this sufficient diligence? In Mixon v. State, 36 Texas Criminal Reports, 66, which was a felony case, we strongly intimated that, where a defendant relied on the diligence used by the State, he should, at the time the original process issued, have connected himself with it by a proper application. Referring to the law of the Twenty-first Legislature, which is article 1012, Penal Code, it will be seen that the purpose of this enactment was to prevent accumulation of costs against the State in felony cases. It makes the district clerk guilty of an offense if he duplicates process, and, among other things, provides: "When a witness has been served with process by one party, that the clerk should not issue other or further process for said witness, except upon the order of the presiding judge, made on application to him for that purpose; and that such process inures to the benefit of the opposite party in case he should need said witness;" and further provides "that as far as practicable the clerk shall include in one process the names of all witnesses for the State and defendant; and such process shall show that the witnesses are summoned for the State and defendant." From this it would be inferred that at the time of the *Page 464 
issuance of the process, if the opposite party desire the witness, he must connect himself with it, and that the process should show this fact. Now, appellant in this case in nowise connected himself with the process issued by the State on the 30th of March, 1898. The State, no doubt, desired said witness, as the sale of the liquor was alleged to have been made to him, for the purpose of proving such sale. When the witness failed to respond, some sixteen days thereafter, appellant for the first time, it appears, desired his attendance, and when he could not be procured, on the 28th of May following, made his application for continuance, in which he alleged that he expected to prove by said witness that appellant made no sale to him, — exactly the converse of his testimony as expected by the State. If it was intended by this law to operate on the question of diligence in issuing subpoenas, it occurs to us, as stated before, that the party should connect himself with the diligence used by the State at the issuance of the process, and should be able to show that the State had used due diligence; but it is a sufficient answer to appellant's proposition to state that, by its terms, the statute has no application to cases of misdemeanor, but is confined solely to felonies, — the enactment being for the purpose of saving costs to the State, and not to regulate the matter of costs where the State is not responsible, as in misdemeanor cases. Under the circumstances of this case, we do not believe appellant used due diligence to procure said witness; nor do we believe, in the face of the record, that it is probably true that the witness would testify as stated in the application, or, if he did so testify, that an honest jury would regard his testimony as true.
Counsel for appellant present a very able brief on the main question, which was disposed of in the original opinion. However, we see no reason to change the views therein expressed. Furthermore, as to the name of the party being Garmis or Gomez, there was proof on this issue before the jury; and this matter was fully submitted to them in the charge of the court, and they decided against appellant's contention. The motion for rehearing is overruled.
Motion overruled.